M. Henry Martuscello, J.
Plaintiff moves for an injunction pendente Ute in this action to restrain defendant from violating the Pair Trade Law (General Business Law, §§ 369-a, 369-b).
The only objection raised by defendant that has any legal merit is that based on the claim that it had no knowledge of the fair-trade agreements at the time it first purchased the subject items. (Cluett, Peabody & Co. v. J. W. Mays, Inc., 5 A D 2d 140.) Although this claim of lack of knowledge may appear to be tenuous, the veracity thereof cannot be passed upon at this time; and in view of the extraordinary relief sought, the motion for a temporary injunction is denied, but the action will be set down for trial on January 12,1959.
Settle order on notice.